DETAILED ACTION
This action is in response to arguments and amendments filed for Application 17/038250 on November 30, 2021, in which Claims 9-41are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 9-41 are pending, of which Claims 9-41 are allowed.

Allowable Subject Matter
Claims 9-41 are allowable in light of the Applicant's argument and in light of the prior art made of record. Claims are renumbered as Claims 1-33.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claim 34. A data encoding apparatus comprising: an interface acquiring target data to be processed for anomaly detection; and an encoder of a machine learning model of the machine learning model is configured to be modeled based on a predetermined probability distribution.


Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “one or more processors configured to output anomaly information of target data inputted into the system using at least an encoder of a machine learning model, wherein, in the encoder of the machine learning model, a probability distribution of a latent variable of normal data is modeled based on a predetermined probability distribution”, in Claims 9, 18, 38 and 39; “an encoder of a machine learning model encoding the target data to be processed for the anomaly detection acquired by the interface into a latent variable, wherein a probability distribution of a latent variable of normal data of the encoder of the machine learning model is configured to be modeled based on a predetermined probability distribution”, in Claim 13; “an encoder that encodes the target data into a latent variable and has parameters of an encoder part of a predetermined machine learning model, wherein the parameters are obtained by at least: inputting, by one or more computers, training data including normal data into a predetermined machine learning model that encodes input data into a latent variable and decodes the latent .


From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Hoffmeister et al. (U.S. Patent Application 10,388,274), hereinafter “Hoffmeister”.  Hoffmeister is cited on PTO-892 filed 12/30/2021.
	Hoffmeister: Col. 20, Lines 59-64 teaches known machine learning techniques may be used to train the classifier and encoder(s), for example using a gradient feedback technique to update parameters/weights in the classifier and encoders(s).

Although conceptually similar to the claimed invention of the instant application, Hoffmeister does not teach an encoder within a machine learning model.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SARAI E BUTLER/Primary Examiner, Art Unit 2114